        Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 1 of 19                   FILED
                                                                                2019 Mar-13 PM 05:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

JIMMY WAYNE MARLOW,                       }
et al.,                                   }
        Plaintiffs,                       }
                                          }
v.                                        }   Case No.: 1:17-cv-309-ACA
                                          }
UNITED STATES OF AMERICA,                 }
    Defendants.                           }
                                          }


                 ORDER REGARDING PRETRIAL CONFERENCE

      This matter is SET for bench trial on June 10, 2019.

      Pursuant to Federal Rule of Civil Procedure 16, this case is SET for a

pretrial conference on April 3, 2019 at 10:30 A.M, sixth floor chambers of the

undersigned, Hugo L. Black United States Courthouse, 1729 5th Avenue North,

Birmingham, Alabama. The conference will address the matters outlined in Rule

16, including the limitation of issues to be tried, ruling on pending motions, and

settlement possibilities.

      Counsel attending the conference must be well-informed about the factual

and legal issues of the case and to have authority to enter appropriate stipulations

and participate in settlement discussions. Counsel appearing at the conference may

be required to proceed at trial notwithstanding the naming of others as designated

trial counsel.
        Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 2 of 19



      The court DIRECTS counsel to review and comply with the following

instructions:

      Promptly upon receipt of this notice, plaintiff’s counsel is DIRECTED to

initiate discussions with other counsel to determine the undisputed facts and to

clarify each party’s contentions.

      On or before March 29, 2019, plaintiff’s counsel is to email to the

chambers        email   address   (axon_chambers@alnd.uscourts.gov)      a   JOINT

PROPOSED PRETRIAL ORDER in Word format, with a copy to opposing

counsel. A sample of the proposed pretrial order and its Exhibit A is attached at the

end of these instructions to illustrate the format preferred by the court and the

substance of such an order. Each order must be tailored to fit the circumstances of

the individual case. The court anticipates that, in most cases, at the end of the

pretrial conference, the court will adopt and sign the attached sample proposed

pretrial order with only minor insertions and changes. The standard Exhibit A to

the proposed pretrial order will be incorporated by reference into the pretrial order

but need not be reproduced by counsel unless counsel propose significant changes.

      The court DIRECTS the parties to include the following dates in the

proposed pretrial order regarding motion in limine deadlines: (1) motions in limine

shall be filed on or before May 20, 2019; and (2) responses in opposition shall be

filed on or before May 28, 2019. If the parties need additional information or
                                          2
       Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 3 of 19



clarification to complete their joint proposed pretrial order, they may email

chambers.

     DONE and ORDERED this March 13, 2019.



                                 _________________________________
                                 ANNEMARIE CARNEY AXON
                                 UNITED STATES DISTRICT JUDGE




                                      2
       Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 4 of 19



                   SAMPLE PROPOSED PRETRIAL ORDER

                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           [Name of Division] DIVISION

[Name of the Plaintiff(s)],               )
                                          )
      Plaintiff(s),                       )
                                          )
v.                                        )      Case No.: [Case Number]
                                          )
[Name of the Defendant(s)],               )
                                          )
      Defendant(s).                       )

                               PRETRIAL ORDER

      A pretrial conference was held in the above case on [Date], wherein, or as a

result of which, the following proceedings were held and actions were taken:

      1.     Appearances. Appearing at the conference were:

             For [Enter Plaintiff(s)]:_________________________________

             For [Enter Plaintiff(s)]:_________________________________

             For [Enter Defendant(s)]:_______________________________

             For [Enter Defendant(s)]:_______________________________

[Include a line for each party in the case, unless the same counsel represents all
parties on a particular side.]

      2.     Nature of the Action, Jurisdiction and Venue.

             (a)      The nature of this action is as follows: [For example,
                      employment discrimination; Fair Labor Standard Act,
                      breach of contract, etc.]
        Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 5 of 19




                 (b)     The court has subject matter jurisdiction of this action under the
                         following statutes, rules or cases:

[List each statute, rule or case claimed to authorize the court’s subject matter
jurisdiction in this action].

                 (c)     All jurisdictional and procedural requirements prerequisite to
                         maintaining this action [have/have not] been met.

                 (d)     Personal jurisdiction and/or venue [are/are not] contested.

[If personal jurisdiction or venue is contested, briefly set out the relevant
arguments.]

       3.        Parties and Trial Counsel. Any remaining fictitious parties are hereby

STRICKEN. The parties and designated trial counsel are correctly named as set

out below:

                                   Parties:                       Trial Counsel:
 Plaintiff(s):         [Name of the Plaintiff(s)]         [Name of Counsel]
                       [Name of the Plaintiff(s)]         Same Counsel
 Defendant(s) [Name of the Defendant(s)]                  [Name of Counsel]
 :
                       [Name of the Defendant(s)]         Same Counsel

[Include a line and designation for each party in the case.]

       4.        Pleadings. The following pleadings have been allowed:

[List pleadings in the order in which they were filed and allowed. Do not include
pleadings that have been stricken or otherwise disallowed. See Fed. R. Civ. P.
7(a) for a list of allowable pleadings.]

                                               2
       Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 6 of 19



      5.    Statement of the Case.

            (a)    Narrative Statement of the Case.

[The summary must be concise and appropriate for the court to use in advising
the jury of the basic nature of the case during voir dire.]

            (b)    Undisputed Facts.

[The parties shall set out in separately numbered paragraphs each fact that is not
in dispute. The parties are reminded that the court, in an effort to reduce the
need for evidence at and length of the trial, expects them to approach this task in
a good faith effort to agree on all relevant facts for which there is no reasonable
basis for disagreement. In a jury trial, this section will be read to the jury and
the jury will be instructed to accept these facts as true.]

            (c)    Plaintiff’s Claims.

[For each defendant, each Plaintiff shall concisely state each legal theory relied
upon and shall set out the factual allegations which he or she expects to prove in
support of each theory. Vague, conclusory, and general claims and allegations
are not acceptable. By this stage of the proceedings, Plaintiff is expected to
know what the claims are and must state precisely the issues expected to be tried.
Each claim must be set out in a separately numbered paragraph, appropriately
labeled. Under each claim, each Plaintiff shall list any citations to the major
cases, statutes, etc. that support his or her legal theory.]

            (d)    Defendant’s Defenses.

[For each claim against him or her, each defendant shall concisely state each
legal theory relied upon and shall set out the factual allegations that he or she
expects to prove in support of each legal theory. Vague, conclusory, and general
claims and allegations are not acceptable. By this stage of the proceedings,
Defendant is expected to know what the defenses are and must state precisely the
issues expected to be tried. Each defense must be set out in a separately
numbered paragraph, appropriately labeled.          Under each defense, each
Defendant shall list any citations to the major cases, statutes, etc. that support
his o rher theory.]

                                         3
       Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 7 of 19



      6.    Discovery and Other Pretrial Procedures.

            (a)   Pretrial Discovery.

                  i.                           Pursuant to previously entered orders
                                        of the court, discovery is closed.

                  ii.                        The parties are given leave to proceed
                                        with further discovery provided it is
                                        commenced in time to be completed by


            (b)   Pending Motions.

[List all pending motions or state that there are no motions pending. Motions
should be listed in separately numbered paragraphs, leaving sufficient space for
the court to indicate its rulings below each listed motion.]

            (c)   Motions In Limine. Motions in limine must be filed on or

before __________ and shall be accompanied by supporting memoranda. As to

each matter counsel seeks to exclude, counsel shall indicate whether the exclusion

is “opposed” or “unopposed” by counsel for the other side. Parties are encouraged

to resolve evidentiary issues by stipulation whenever possible.       Responses in

opposition to the motions in limine must be filed on or before ___________.

      7.    Trial Date.

            (a)   This    case     is    set   for    [Jury/Non-Jury]     trial   on

_______________________.         This case will be ready for trial on or after

_______________________.

            (b)   The trial of this matter is expected to last ________ days.
                                          3
        Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 8 of 19



      8.     The parties are to comply fully with each provision contained in

Exhibit A – Standard Pretrial Procedures which is incorporated into this order by

reference as if fully set forth herein.

      9.     The parties are to read and comply fully with each provision

contained in Exhibt B – Guidelines for Conduct of Trials, which is incorporated

into this order by reference as if fully set forth herein.

      The court ORDERS that the above provisions be binding on all parties

unless modified for good cause shown.

      DONE and ORDERED this __________ day of ____________, 20_____.


                                          ___________________________________
                                          ANEMARIE CARNEY AXON
                                          UNITED STATES DISTRICT JUDGE




                                            4
       Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 9 of 19



           EXHIBIT A – STANDARD PRETRIAL PROCEDURES

1.    Damages. No later than thirty (30) calendar days before the date set for
      trial, the parties shall file and serve a list itemizing all damages and equitable
      relief being claimed or sought; such list shall show the amount requested
      and, where applicable, the method and basis of computation.

2.    Witnesses B Exchange of Lists.

      The parties shall file witness lists on or before May 6, 2019.

      Objections to witness lists due on or before May 20, 2019. The parties must
include objections in the motion in limine. Do not file separate objections to
witness and exhibit lists.

       Unless specifically agreed by the parties in writing or allowed by the court
for good cause shown, the parties shall be precluded from offering substantive
evidence through any witness not included on the party’s witness list. The listing
of a witness does not commit the party to have that witness available at trial or to
call that witness to testify, but it does preclude the party from objecting to the
presentation of that witness’s testimony by another party.

        As to any witnesses shown on the list to be presented by deposition, within
seven (7) business days after the filing of the list, an opposing party may serve a
list of additional pages of the deposition to be used, and may serve and file a list
disclosing any objections to the use of the deposition testimony under Federal
Rules of Civil Procedure 32 or 26(a)(3)(B). Any objections to deposition
testimony should be accompanied by excerpts from the depositions including the
testimony to which the objection relates. Objections not made within such time,
other than objections under Federal Rules of Evidence 402 and 403, shall be
deemed waived, unless such failure to timely object is excused by the court for
good cause shown.

3.    Exhibits.

      The parties shall file exhibit lists on or before May 6, 2019.

       Objections to exhibit lists must be filed on or before May 2, 2019. The
parties must include objections in the motion in limine. Do not file separate
objections to witness and exhibit lists.

                                           5
Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 10 of 19




(a)   Marking. Each party that anticipates offering more than five (5)
      exhibits as substantive evidence shall premark the exhibits in advance
      of trial, using exhibit labels and lists available from the Clerk of
      Court. The court will provide up to 100 labels; if any party needs
      more labels, that party must use labels of the same type as those
      supplied by the court. Counsel must contact the courtroom deputy for
      the appropriate exhibit list form for use at trial. The court urges
      counsel to be judicious in determining which documents are actually
      relevant to necessary elements of the case.

(b)   Examination by Opposing Party. Except where beyond the party’s
      control or otherwise impractical (e.g., records from an independent
      third-party being obtained by subpoena), each party shall make
      exhibits available for inspection and copying. The presentation of
      evidence at trial shall not ordinarily be interrupted for opposing
      counsel to examine a document that has been identified and was made
      available for inspection.

(c)   Court’s Copies. In addition to the premarked trial exhibits
      mentioned above, the court requests for the bench an exhibit notebook
      of anticipated trial exhibits. The notebook should include a copy of
      the Exhibit List. The parties shall also email a courtesy copy of the
      exhibit notebook, in Word format, to the chamber’s email address at
      axon_chambers@alnd.uscourts.gov.

(d)   Limiting Personal Information in Transcripts and Exhibits. The
      judiciary’s privacy policy restricts the publication of certain personal
      data in documents filed with the court. The policy requires limiting
      Social Security and financial account numbers to the last four digits,
      using only initials for the names of minor children, and limiting dates
      of birth to the year. However, if such information is elicited during
      testimony or other court proceedings, it may become available to the
      public. The better practice is for you to avoid introducing this
      information into the record in the first place. Please take this into
      account when questioning witnesses, presenting documents, or
      making other statements in court. If a restricted item is mentioned in
      court, you may ask to have it stricken from the record or partially
      redacted to conform to the privacy policy, or the court may do so on
      its own motion.

                                  6
     Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 11 of 19




THE PARTIES ARE REMINDED THAT THEY WILL NOT BE
ALLOWED TO USE AT TRIAL ANY WITNESS OR EXHIBIT NOT
DISCLOSED IN ACCORDANCE WITH FEDERAL RULES OF CIVIL
PROCEDURE 26(a) OR 26(e), UNLESS THE FAILURE WAS
SUBSTANTIALLY JUSTIFIED OR THE OFFERING PARTY CAN SHOW
THAT ITS FAILURE TO DISCLOSE WAS HARMLESS. See Fed. R. Civ.
P. 37(c)(1).

4.   Use of Depositions at Trial.

     (a)   The court will accept the parties’ written agreement to use a
           deposition at trial even though the witness is available. In the absence
           of such an agreement, parties must comply with Federal Rule of Civil
           Procedure 32.

     (b)   Before trial, counsel must provide the courtroom deputy with a copy
           of all depositions to be used as exhibits at trial.

     (c)   To the extent possible, counsel will designate the portion of any
           deposition that counsel anticipates reading by citing pages and lines in
           the final witness list. Objections, if any, to those portions (citing
           pages and lines) with supporting authority must be filed at least TEN
           (10) business days before trial.

     (d)   Use of videotape depositions is permitted and the parties must make
           good faith efforts to agree on admissibility or edit the videotape to
           resolve objections.

     (e)   In a non-jury trial, for any deposition offered as a trial exhibit, counsel
           shall attach to the front of the exhibit a summary of what each party
           intends to prove by the deposition testimony, with line and page
           citations, and include an appropriate concordance of the deposition
           pages offered.



5.   Trial Submissions to Court.

     The court does not request and the parties shall not file trial briefs.

                                          7
      Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 12 of 19



            EXHIBIT B – GUIDELINES FOR CONDUCT OF TRIALS

     These guidelines reflect the standard practices of this court in the trial of
cases. They do not alter the rules of civil or criminal procedure, the rules of
evidence, or local rules.

1. Hours. Trials ordinarily commence at 9:00 a.m. and continue until
approximately 5:00 p.m., Mondays through Fridays.

     a. Punctuality. You, your client, and your witnesses should be
     present and ready to proceed promptly at the appointed time,
     both at the beginning of the day and after recesses. Counsel
     should be present at the courthouse at least 30 minutes before
     the beginning of each trial day to avoid delays and to be
     available to discuss unanticipated problems.

     b. Recesses. A witness whose examination has not been
     completed at the time of a recess or adjournment should be back
     in the witness box at the time trial is scheduled to resume.

     c. Requests for changes. Make known to the court as soon as
     can be anticipated any requests for changes in the trial schedule,
     including those relating to religious holidays or arising because
     of unavailability of witnesses.

     d. Conferences. In jury cases, the judge may hold a brief
     conference in chambers at the end of the trial day or before the
     trial commences or resumes, or both, at which time counsel can
     discuss the schedule of witnesses and documents and any
     anticipated evidentiary problems. Alert the court reporter if you
     want to have some motion, argument, proffer, or other matter
     placed on the record during the conference.

     e. Settlement discussions. Although settlements should occur to
     the extent possible before the trial is scheduled to begin, counsel
     are encouraged to discuss settlement as the trial progresses.
     These discussions should, however, ordinarily be conducted
     during recesses and adjournments. Do not assume that the court
     will delay the start or resumption of trial for such discussions.
     Advise the court if at any point you believe the court's

                                         8
      Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 13 of 19



     assistance might be helpful in arriving at a settlement.

2. Selection of jury.

     a. Voir Dire. At the conclusion of general voir dire by the
     court, counsel will be allowed 20 minutes per party to conduct
     their own voir dire.

     b. Size. The size of the jury in civil trials ranges from six to
     twelve, with alternates to be set by the judge, taking into
     account such factors as the expected length of trial and the
     number of jurors available for that and other scheduled trials.
     Absent special agreement by the parties, only a unanimous
     verdict of all selected jurors not excused or discharged for good
     cause may be received.

     c. Peremptory challenges.         The number of peremptory
     challenges to be allowed will depend upon (1) the number of
     jurors not excused or challenged for cause and (2) the size of
     the jury to be selected. For example, if 18 jurors remain after
     any challenges for cause, the court might allow each side five
     peremptory challenges to select a jury of 8 or might allow each
     side four peremptory challenges to select a jury of 10.
     Peremptory challenges are exercised by indicating on a form
     (provided by the court) the name and juror number of the
     person(s) so challenged. When completed, these forms are
     shown to the court and opposing counsel at the bench, outside
     the hearing of the panel; at this time, the court can consider any
     "Batson" issues. Subject to consideration of any "Batson"
     issues, the peremptory challenges shown on the lists will be
     accepted by the court. Jurors not peremptorily challenged by
     either side will, in the order in which they were presented, be
     deemed as selected, up to the number of jurors previously
     determined by the court. As an example, for a jury of eight, the
     first 8 jurors not peremptorily challenged by either side will
     constitute the jury.

3. Opening statements. Opening statements are limited to 20 minutes per party.
Although a description of the basic claims and defenses and of the principal


                                         9
     Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 14 of 19



factual disputes between the parties is usually helpful, do not be argumentative
and do not in jury cases refer to disputes about questions of law. In non-jury
cases, opening statements are frequently omitted or limited to stating what
claims and defenses are being pursued and what witnesses will be called.

4. Witnesses. Cooperative witnesses not immediately needed should, to the
extent practical, be placed “on call.” However, you remain responsible for
having sufficient witnesses available in court so that, absent developments that
could not have been reasonably anticipated, the trial may proceed during the
normal trial hours without the need for adjournments or lengthy recesses to
obtain further witnesses. Since defendants should be ready to proceed with
their evidence promptly at the conclusion of the plaintiff’s presentation,
plaintiff’s counsel should keep defendants’ counsel advised as to when they
expect to complete their presentation of evidence.

     a. Order. Counsel are expected to cooperate in resolving
     scheduling problems, including agreement in most
     circumstances for a witness to be called out of the normal order,
     even if the testimony of another witness is interrupted. Such
     accommodations are the norm for physicians and other similar
     professionals called as witnesses and may be appropriate for
     other witnesses with personal, family, or occupational conflicts.
     Counsel are also expected to cooperate in placing "on call"
     those employees of another party whose absence would disrupt
     such party's normal business activities.

     b. Production. Do not ask opposing counsel to produce a
     witness or a document in a way that might suggest to the jury
     that such counsel would be concealing evidence if the witness
     or document is not produced. Address such requests to
     opposing counsel (or, if necessary, to the court) in a manner that
     will not be heard by the jury.

     c. Oaths. The courtroom deputy ordinarily administers an
     oath/affirmation to the witnesses and immediately asks their
     name and place of residence. If you know that the standard
     questions might be inappropriate (for example, the witness is in
     prison), so advise the deputy before the witness is called to the
     stand.


                                        10
      Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 15 of 19




     d. Release.    Witnesses should be released from further
     attendance or subpoena as soon as they are no longer needed.
     After testifying, a witness shall be deemed as released by
     consent unless counsel or the court indicates that the witness
     should not be so excused. You should not consent to release of
     a witness if you will later offer in evidence a prior inconsistent
     statement about which the witness was not examined or if you
     wish to make a proffer of testimony of that witness to which an
     objection was sustained.

     e. Exclusion. Requests under Federal Rule of Evidence 615 for
     exclusion of witnesses from the courtroom should be made
     before examination of the first witness begins, preferably before
     opening statements. Be alert for witnesses arriving during trial
     and inadvertently coming into the courtroom. Although the
     Rule does not prevent talking with excluded witnesses during
     recesses about their expected testimony, do not in such
     discussions disclose the courtroom testimony given by other
     witnesses. After testifying and provided they will not be
     recalled, witnesses are no longer subject to the Rule and may
     remain in the courtroom.

5. Examination of witnesses. Absent physical disabilities, examination of a
witness should ordinarily be conducted while the witness is seated in the
witness box and counsel is standing at the lectern.

     a. Approaching clerk’s desk or witness box. Permission of the
     court to approach the clerk’s desk or the witness box is not
     necessary if for the purposes of submitting or obtaining an
     exhibit, handing an exhibit to the witness, or conducting
     examination about an exhibit when counsel needs to be next to
     the witness during the examination. Return to the lectern after
     such examination is finished.

     b. Other locations. Request permission of the court if you wish
     the witness to step from the witness box (for example, to
     display an injury, to prepare a sketch, or to identify objects in a
     photograph). Assist the court in assuring that your voice and
     that of the witness are sufficiently loud to be heard and that

                                        11
     Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 16 of 19



     opposing counsel’s view is not obstructed.

    c. Depositions. As you use or read from a deposition, indicate
    the page and line number of the starting and stopping points.
    Colloquies and objections of counsel should ordinarily be
    omitted, as should questions that are rephrased or changed prior
    to the answer being given. When the deposition refers to an
    exhibit, counsel may, in addition to the identification used in the
    deposition, indicate the exhibit number used during the trial.
    Persons asked to read the deponent's testimony should do so
    fairly and impartially. Depositions are not ordinarily read aloud
    in non-jury cases; you should submit to the court well before the
    trial is completed a list of the portions you want the court to
    read.

    d. Harassment. Treat witnesses with courtesy, even when
    conducting vigorous impeachment. Do not shout at, ridicule,
    harass, or unfairly embarrass a witness. Use temperate language
    when requesting the court's assistance to control or direct a
    witness who is giving unresponsive or argumentative answers.

6. Objections. Rise before (or as) you object; this draws the attention of the
court and other counsel to you and should alert the witness not to answer until
your objection is ruled upon. While standing, state that you are objecting and
specify concisely the ground(s) of your objection (for example, “hearsay,”
“irrelevant,” “lack of personal knowledge,” “leading question”). Do not make a
speech or argument to the jury. Do not disparage opposing counsel or the
witness. Do not attempt to summarize other evidence. Do not suggest an
answer to the witness.


     a. Response by offeror. The person who asked the question
     should not interrupt the person making the objection except to
     withdraw the question or if the objection itself is being made in
     an improper manner (for example, as an argument to the jury
     or to suggest an answer to the witness). After the objection
     has been stated, you may indicate if the evidence is being
     offered only for a limited purpose or only against certain
     parties.


                                       12
      Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 17 of 19



     b. Argument on the objection. Neither counsel should present
     arguments regarding the objection unless authorized or invited
     by the court. If you wish to be heard in argument, request the
     court’s permission.

     c. Continuing objection. In some circumstances you may be
     allowed to have a “continuing objection” to a particular line of
     inquiry, and therefore, you may not have to repeat your
     objection to a series of questions. Typically, this occurs when
     your objection on the grounds of relevancy is overruled and you
     wish to make a relevancy objection to further questions on the
     same subject.

     d. Anticipating evidentiary problems. Evidentiary questions
     which may involve extended discussion and argument should be
     anticipated and called to the court’s attention at the start or end
     of the trial day so that the question can be adequately
     considered without having to interrupt the trial schedule.

7. Special equipment. Audio-visual equipment should be brought into the
courtroom and tested before or after trial hours or during a recess. You are
responsible for seeing that the trial is not substantially delayed while such
equipment is being set up. Make arrangements with the courtroom deputy if
you need special access to the courtroom.

8. Closing arguments. Unless otherwise allowed by the court, closing
arguments are limited to 30 minutes to the side. Counsel for the party having
the burden of proof shall be the first to present closing argument and may
reserve a portion of the allotted time (not in excess of initial time taken) to
respond to the other parties’ arguments. A party seeking damages and who is
permitted to divide its time of argument should address both liability and
damages issues in its initial argument. Do not express your own personal
opinions about the facts. Do not invite jurors to return a verdict as if they were
in the position of one of the parties. You may leave the lectern, but keep your
voice sufficiently loud to be heard by other counsel, the judge, and the court
reporter.

9. Instructions. Persons are not ordinarily permitted to enter or leave the
courtroom during the time the court is instructing the jury. The court will


                                        13
     Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 18 of 19



provide counsel with an opportunity to present objections or exceptions to the
instructions outside the hearing of the jury and before the deliberations begin
either at the bench or after excusing the jurors from the courtroom. Counsel are
expected to remain in general attendance at the courthouse while the jury is
deliberating; the failure to do so may be treated as a waiver of any right to
object should the jury request and be given supplemental instructions.

10. Other Matters of Proper Decorum and Conduct.

     a. Do not argue with or disparage other counsel in the hearing
     of the jury. In most situations, the court's permission should be
     obtained before counsel engage in dialogue between themselves
     in the courtroom. Side comments between counsel should be
     limited to situations in which such conversations are intended
     to facilitate the fair and efficient conduct of the trial and not for
     any tactical advantage; they should, moreover, be done in a
     respectful and courteous manner that does not detract from the
     dignity of the proceedings. In-court offers to stipulate should
     ordinarily be made only if previously agreed upon or if counsel
     has reason to believe the offer would have been accepted if
     made outside the courtroom.

     b. All should rise and remain standing and quiet while court is
     being formally opened. Counsel should rise and remain
     standing while examining a witness, making an objection,
     presenting a motion, request, or argument, or otherwise
     addressing the court. At other times while court is in session,
     remain seated.

     c. Address or refer to witnesses or other parties using their
     surname.

     d. While opposing counsel is presenting a matter to the court or
     the jury or is examining a witness, other counsel and their
     clients or associates should not engage in conversation or
     activity at counsel table or otherwise move about the courtroom
     in a manner that might be distracting.




                                         14
Case 1:17-cv-00309-ACA Document 49 Filed 03/13/19 Page 19 of 19



e. Indicating agreement and disagreement. No one should by
words, facial expressions, or other conduct indicate personal
agreement or disagreement with what is being said by the court,
the jury, an attorney, or a witness. Counsel are responsible for
assuring that their clients and the friends or supporters of their
clients are warned about such behavior.

f. Attendance. Parties are not required to remain in continuous
attendance during civil trials. To facilitate arranging for the
attendance of witnesses and procuring documents, attorneys
may, without need for permission from the court, enter and
leave the courtroom during the trial from time to time if their
client remains represented by co-counsel. Such movements
should, however, be done in an unobtrusive and non-distracting
manner. Paralegals not expected to testify may, without the
need for special permission from the court, be inside the railing
to assist counsel.

g. Findings under Federal Rule of Evidence 104(a). Do not
disclose to the jury in any manner the findings of the court
made under Federal Rule of Evidence 104(a) in connection with
questions of admissibility. For example, do not argue to the
jury that you were allowed to present evidence of A’s statement
because the court found under Federal Rule of Evidence
801(d)(2)(E) that A and B were engaged in a conspiracy.
Similarly, do not ask in the presence of the jury for the court to
“recognize” a witness as an “expert” or as “hostile.”

h. Smoking, eating, and drinking. Smoking, eating, and
drinking (other than water) are never permitted in the
courtrooms.

i. Cellular telephones; recording devices.  Keep cellular
telephones in an “off” position while in the courtroom.
Recording devices may be used in the courthouse only with
express permission of the court.




                                   15
